Citation Nr: 0516234	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
January 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2001, the Board remanded this matter for further 
development.  In September 2003, the Board denied service 
connection for HIV infection.  Thereafter, the veteran 
appealed this matter to the United States Court of Appeals 
for Veterans Claims (Court).

In a December 2004 Joint Motion, VA's General Counsel and the 
veteran's attorney requested that the September 2003 Board 
decision be vacated and that the matter be remanded to the 
Board for (1) failure to ensure compliance with its October 
2001 remand instructions as required by Stegall v. West, 
11Vet.App. 268 (1998), and (2) for failure to provide an 
adequate statement for reasons and bases for its decision as 
required by 38 U.S.C.A. § 7104(d)(1).  In a January 2005 
Order, the Court vacated the June 2003 Board decision and 
remanded the matter for readjudication.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted in the introduction, the VA and the appellant's 
attorney agreed that there had not been full compliance with 
the directives set forth in the October 2001 Board remand.  
The Board's October 2001 remand, directed that the veteran be 
scheduled for a VA medical examination.  The examiner was 
directed to offer an opinion as to whether it is at least as 
likely as not that the veteran's HIV is related to military 
service, to include the reported May 1986 needle puncture 
incident.   

In February 2003, the veteran was afforded the requested VA 
examination.  The examiner rendered an opinion as to whether 
the veteran's HIV infection may have resulted from the May 
1986 needle stick, but the February 2003 examiner did not 
address the issue of whether it was at least as likely as not 
that the veteran's HIV was related to any other aspect of his 
military service, as was required by the October 2001 remand.  
In this regard, it is noted that the veteran's military 
occupational specialty was as a medical services specialist.  
Pursuant to the Court Order and Joint Motion, this matter 
must be remanded for full compliance with the October 2001 
remand.  

Accordingly, this matter is remanded for the following 
actions:  

1.  The veteran should be scheduled for a 
VA medical examination by an appropriate 
medical specialist to ascertain the 
nature and etiology of his HIV.  The 
claims file must be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examiner 
should record a complete history as well 
as examination and review of the record.  
All appropriate test and studies should 
be performed and all findings reported in 
detail.  After reviewing the claims file 
(to include both service medical records 
and post-service evidence) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's HIV is 
related to any incident or any aspect of 
his duties or activities during his 
period of military service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



